Continuation of 12.
	Applicant argued that the claimed invention, having an acrylate pressure sensitive adhesive with pendant hydroxyl functional groups, exhibited an unexpected 500 % increase in transdermal flux, as compared with compositions of dexmedetomidine in acrylate pressure sensitive adhesives lacking pendant functional groups.
	The Examiner acknowledges the evidence relating to these results (both in the instant specification and the Declaration filed under 37 CFR 1.132). The data show that for pressure sensitive adhesives having pendant hydroxyl functional groups, there is a difference in the transdermal flux of the dexmedetomidine base. For each hydroxyl functionalized acrylate polymer, the flux was significantly increased. Although an increased permeation from acrylic adhesives having hydroxyl functional groups is recognized in the art (e.g., see the Response to Arguments, Final Rejection, 07/24/2020), a 500 % increase does not appear to be recognized by the art. Thus, the effect, of a 500 % increase in flux, is unexpected. 
	However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. This is not considered to be the case with the instant claims. 
The instant claim 1 does not further limit the transdermal flux, and only requires “a transdermal delivery.” For this limitation, the data is not considered to be commensurate in scope, as an increased permeation is recognized by the art (see the 

/CELESTE A RONEY/
Primary Examiner, Art Unit 1612